DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Acknowledged
Applicant’s election without traverse of Group I, claims 11-15 and 18, in the reply filed on 09/09/2022 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Status of Claims
Claims 11-18 are pending.  Of the pending claims, claims 11-15 and 18 are presented for examination on the merits, and claims 16 and 17 are withdrawn from examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 12/19/2019.  The IDS is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim is indefinite because it recites two transitional phrases (“comprising,” “consisting of”) that lead to confusion over the intended scope of the claim.  Given the open (broad) language of “comprising” and the closed (narrow) language of “consisting of,” the recitation of both phrases is akin to a broad and narrow range being present in the same claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
For examination purposes, the claim will be given its broadest reasonable interpretation, with the transitional phrase “comprising” governing the claim scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220617 (A1) to Becker et al. (“Becker”).
Regarding claims 11-13, Becker teaches a flux used for brazing aluminum parts (brazing flux).  Para. [0002].  The flux is a basic flux that contains at least one compound, the compound listing including KAlF4.  Para. [0008]. 
This basic flux can be further modified (called a modified flux) by the addition of Li cations.  Para. [0006], [0007].  The Li cation can be in the form of Li3AlF6  (second component) in varied amounts, such as 1-6 wt.% or 1-36 wt.% or equal to or less than 80 wt.% (para. [0011], [0013], [0019], [0023], [0042], [0045], [0050]), which overlaps the claimed range.  
The modified flux may further contain cesium fluoroaluminate, which exists in the form of CsAlF4 and can be added in an amount of 0.5-20% by weight of the flux (para. [0016], [0054], [0055]), which overlaps the claimed range.
Since the basic flux can be only KAlF4 (para. [0008], [0046], [0049]), KAlF4 forms the balance such as 80% by weight or more of the flux when the sum of Li cation and cesium fluoroaluminate are 20% by weight or less.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claim 14, in one embodiment, potassium fluoroaluminate (e.g., KAlF4), cesium fluoroaluminate (e.g., CsAlF4), and Li3AlF6 are included in the flux.  Para. [0089] – Example 3.  This meets the transitional phrase “consisting essentially of” as there are no other elements required in the flux.
Further regarding claim 14, in one embodiment, the only required elements are elements of a basic flux (e.g., KAlF4 and CsAlF4) and Li cations (Li3AlF6).  Para. [0005]-[0008].  This meets the transitional phrase “consisting essentially of” as there are no other elements required in the flux.
Regarding claim 15, the flux for brazing (brazing flux containing flux) can further contain brazing additives (at least one brazing additive).  Para. [0054].
Regarding claim 18, Becker does not teach requiring the presence of LiF and does not teach the presence of NaF and/or CaF2; thus, the claim limitation is satisfied, as the content of free KF is not limited when LiF, NaF, and CaF2 are not present in the flux.  Furthermore, Becker teaches KF as a precursor when making K2LiAlF6 (para. [0022]) and does not teach the presence of free KF in the flux, thereby meeting the limitation as claimed.

Pertinent Prior Art
The following prior art is made of record and considered pertinent to applicant's disclosure. 
US 2010/0239882 (A1) to Born et al. discloses a flux containing potassium fluoroaluminate as the base, cesium tetrafluoroaluminate in amounts of 10 wt.% or less, and the addition of fluorides as an additive.  Para. [0007], [0014], [0018], [0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 21, 2022